Citation Nr: 0922768	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  06-10 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected disabilities of the 
knees.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran had active military duty from August 1979 to 
April 2000. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO).  The Veteran originally sought service connection for 
hypertension.  Subsequent to the denial of that claim and in 
his April 2006 substantive appeal he raised a claim for 
service connection for hypertension as secondary to his 
service-connected bilateral knees disabilities.

In October 2006, the Veteran testified before a Decision 
Review Officer at the RO and in July 2008 a video conference 
hearing was held before the undersigned Veterans Law Judge.  
Copies of the hearing transcripts are associated with the 
claims folder and have been reviewed.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The Veteran claims that his hypertension is related to 
service or medication taken for his service-connected 
bilateral knee disability.  The Veteran's service treatment 
records for his periods of active duty service are negative 
with respect to a diagnosis of hypertension.  Most of his 
blood pressure readings were within normal limits, though he 
had blood pressure readings of 128/92 in May 1985 and 130/90 
in March 1990.  At his retirement examination in November 
1999 no vascular disorder was shown; his blood pressure 
reading was 120/71 and he noted on his report of medical 
history at that time that he had not had high or low blood 
pressure.  

The first documented clinical diagnosis of hypertension 
appears in a May 2004 VA clinical follow-up appointment for 
degenerative joint disease, gastroesophageal reflux disease 
and allergic rhinitis.  

The Veteran testified at his personal hearing in October 2006 
that while on active duty he was first put on a regimen of 
Motrin, 800 milligrams three times a day and he did that for 
several years.  He stated that in 1998 he was prescribed 
Celebrex.  He stated that he was on Celebrex until 2000.

Service treatment records show that the Veteran was 
prescribed Motrin various times for complaints of chest pain, 
knees and low back pain.  In a medical report in August 1999 
it was noted that he had been on Motrin for five years and it 
had started to aggravate his stomach.  It was further noted 
that he was prescribed Zantac secondary to chronic NSAID.  A 
September 1999 clinical report indicated that Celebrex was 
approved.  An October 1999 outpatient report showed Celebrex 
100 milligrams twice daily was prescribed.

VA outpatient treatment reports dated intermittently from 
September 2000 to April 2005 show that the Veteran's active 
outpatient medications have included Celecoxib 100 
milligrams, twice daily and Etodolac 400 milligrams twice 
daily.  In an April 2002 outpatient treatment report it was 
noted that "[patient] will continue the Celebrex through 
outside pharmacy."

In November 2006 the Veteran submitted two medical opinions, 
both dated in October 2006, in support of his contention that 
he has hypertension secondary to taking NSAID prescribed for 
his service-connected bilateral knees disability.  The 
written opinion of a VA physician's assistant (this 
physician's assistant provided the Veteran's initial 
diagnosis of hypertension) was as follows:

	Evidence has suggested that there may be a connection 
	between the COX 2 inhibitors and hypertension and 
	coronary artery disease.  It is possible that his [the 
Veteran]
	prolonged treatment with Celecoxib may have 
	contributed to his existing hypertension.

In the written opinion of the Veteran's private physician, 
JSM, M.D., he noted the Veteran's history of being prescribed 
and taking NSAIDs he stated that the Motrin, Celebrex and 
Etodolac used to treat the Veteran's bilateral knee condition 
are considered NSAIDs.  He stated as follows: "I can't say 
with certainty these medications are the total cause of his 
current condition of High Blood Pressure; but it's more 
likely than not a reason for it."

The Veteran submitted an Internet excerpt related to Etodolac 
to show that Etodolac is considered an NSAID.  And, that the 
Food and Drug Administration announced that they had asked 
manufacturers of all prescription NSAIDs to revise the drug 
labeling to include a warning about the potential for 
increased risk of cardiovascular events associated with their 
use.  Another Internet article submitted by the Veteran 
discussed NSAIDs, antihypertensive agents and loss of blood 
pressure control.  The
author pointed out that NSAIDs have been reported to diminish 
the blood pressure-lowering effects of many antihypertensive 
agents.  

In May 2007 a VA physician after examining the Veteran and 
reviewing the claims folder indicated that in his medical 
opinion the Veteran's mild hypertension is less likely as not 
caused by medication prescribed for orthopedic complaints.  
The rationale was that the Veteran needs to be old and have 
compromised kidney function such as interstitial nephritis 
from medication to be effected.  There was no indication 
whether hypertension had its onset in service or whether 
medication prescribed for service-connected disability 
aggravated the hypertension.  

Accordingly, the case is REMANDED for the following action:

1.  The claims folder should be returned 
to the May 2007 VA examiner to ascertain 
the etiology of the Veteran's 
hypertension.  

The examiner is requested to provide an 
opinion as to whether there is a 50 
percent probability or greater that 
hypertension had its clinical onset in 
service or is otherwise related to active 
duty.  Any opinion should be reconciled 
with service treatment records, including 
the blood pressure readings of 128/92 in 
May 1985, 130/90 in March 1990, and 
120/71 on the retirement examination in 
November 1999.  

If not, the examiner should comment as to 
whether medication taken for service-
connected bilateral knee disability, 
including NSAIDs, resulted in a permanent 
increase in hypertension pathology, and 
if so, what measurable degree of 
hypertension pathology is due to the 
service-connected disability.  The 
opinion should be reconciled with the 
October 2006 opinions and medical 
treatise cited herein.  The examiner 
should provide a comprehensive report, 
and provide a complete rationale for any 
conclusions reached.

2.  Upon completion of the above- 
requested development, the RO/AMC should 
readjudicate the Veteran's claim of 
service connection for hypertension.  All 
applicable laws and regulations should be 
considered.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



